Citation Nr: 0814512	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not the result of 
disease or injury during his active military service.  

2.  The veteran's tinnitus is not the result of disease or 
injury during his active military service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a notice letter followed 
by readjudication of the claim by the AOJ) see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in July 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in May 2006 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the required notice was provided in May 2006 
and June 2006.  Although the initial notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  


Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical and personnel records, as well as records 
from the veteran's employer (a Federal agency).  Private 
physicians' records and statements have also been received.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  

When the veteran was examined for service, in June 1951, his 
hearing was normal.  The service medical records do not 
document any hearing or ear complaints, findings or 
diagnoses.  On examination for separation from service, in 
November 1954, the veteran's ears and drums were normal.  
Hearing for whispered and spoken voice, in each ear, was 
normal at 15/15.  See Smith v. Derwinski, 2 Vet. App. 137, 
140 (1992).  

Organic disease of the nervous system, including 
sensorineural hearing loss and tinnitus, may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
this case, there is no competent medical evidence of a 
hearing loss or tinnitus during the first year after the 
veteran completed his active service.  

Thereafter, many years passed without a medically documented 
hearing loss or tinnitus.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The record contains reports of employment examinations, which 
included audiometric examinations.  These examinations 
repeatedly expressed the medical opinion that the veteran's 
hearing was normal, in January 1960, March 1961, April 1961, 
March 1962, May 1962, May 1963, January 1964, and September 
1965, more than 10 years after the veteran completed his 
active service.  On the September 1965 examination, it was 
reported that there was no ringing in the ears after noise 
exposure.  These findings were not mere clinical impressions 
but were based on audiometric testing, which showed hearing 
within normal limits in March 1961, March 1962, May 1963, 
January 1964, and August 1967.  

The February 1970 employment audiometric examination 
reflected a beginning hearing loss with pure tone thresholds, 
in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
-5
5
5
15
25
LEFT
-5
-10
5
15
15
25

The next test, in March 1977, showed a definite loss with 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
25
30
40
30
LEFT
15
10
15
25
30
30

Subsequent audiograms showed worsening losses.  

In March 1989, a private otolaryngologist, R. DeP., M.D., 
wrote that the veteran was first seen in his office in March 
1981, complaining of tinnitus.  The veteran stated that he 
worked in a noisy environment.  An audiogram showed a 
moderate mixed loss with a component in the nerve area.  He 
was treated without benefit.  When last seen, in March 1989, 
at which time he was retiring, the veteran reported that he 
still had a hearing loss, which was expected.  A copy of the 
March 1989 audiogram report was enclosed.  The doctor 
reported that the veteran stated that he worked in a marked 
amount of noise for years and that he started wearing ear 
defenders in 1974, but in all probability the hearing loss 
occurred before that time, but had remained the same because 
of wearing the ear defenders.  

In November 1990, another private physician, K. W. C., M.D., 
reported that the veteran worked in a very noisy environment 
at a steam plant from 1966 to 1973.  His hearing was tested 
in 1981, by Dr. R. DeP., who found a significant 
sensorineural hearing loss, which his employer approved as 
work related.  In 1989, he went to another doctor who 
confirmed the hearing loss but did not attribute it to 
employment conditions.  The veteran subsequently returned to 
Dr. R. DeP., who still felt that the hearing loss was work 
related.  In November 1990, he sought Dr. K. W. C.'s opinion.  
The veteran complained of continuous ringing in both ears, 
worse on the left.  An audiogram was said to show down 
sloping sensorineural hearing loss, worse in the left ear.  
The speech reception threshold was 20 decibels in the right 
ear and 25 decibels in the left ear.  "He noted no 
significant ringing or hearing problems due to noise exposure 
during military service."  The doctor concluded that the 
veteran had a moderately significant sensorineural hearing 
loss, probably due to noise exposure.  Given his past medical 
and family history, the doctor felt that the veteran's 
hearing loss was a result of exposure to noise at the steam 
plant.  

In a letter dated in November 2003, Dr. K. W. C. wrote that 
the veteran had hearing tests in 1990, 2000, and 2003.  The 
2003 test showed bilateral sensorineural hearing loss, 
essentially unchanged from 2000.  The doctor expressed the 
opinion that the hearing loss was most assuredly the result 
of working around noisy boilers in service and in his 
civilian employment.  The doctor wrote that he strongly 
supported the veteran's contention that his hearing loss was 
connected to service.  


Conclusion

The veteran's claim is supported by his statements to the 
effect that he was exposed to noise during service and he 
feels that this contributed to his hearing loss and tinnitus.  
As a lay witness, the veteran is competent to report what he 
experienced in service.  His service personnel records 
confirm that he was a boiler tender, and those duties may 
have exposed him to noise.  However, service connection can 
only be granted for those diseases or injuries that result in 
a disability; and, not every injury results in disability.  
So, noise exposure itself is not a sufficient basis to grant 
service connection.  Competent medical evidence is needed to 
connect the current disability to the noise exposure in 
service.  

There is only one medical opinion that makes the required 
connection.  This is the 2003 opinion from Dr. K. W. C.  The 
doctor expressed the opinion that the hearing loss was most 
assuredly the result of working around noisy boilers in 
service and in his civilian employment.  The doctor wrote 
that he strongly supported the veteran's contention that his 
hearing loss was connected to service.  But, the doctor did 
not explain any basis for his opinion.  Most significantly, 
he offered no explanation for more than 10 years of normal 
hearing findings, supported by audiometric testing, following 
service.  Consequently, the Board finds that while there is 
one opinion supporting a connection, the separation 
examination, the several employment examinations showing 
normal hearing and normal audiograms for over 10 years after 
service, the opinion of Dr. R. DeP., and even the first 
letter from Dr. K. W. C., which affirmed no significant 
ringing or hearing problems due to noise exposure during 
military service, overwhelm the more recent opinion and 
establish by a preponderance of evidence that despite any 
noise exposure in service, there was no residual hearing loss 
or tinnitus related to that service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


